Title: Proposed Alterations in William Smith’s Oration on General Montgomery, [before 6 March 1776]
From: Franklin, Benjamin,Livingston, William
To: 


On February 19, 1776, William Smith, Provost of the College of Philadelphia and Franklin’s old antagonist, delivered in one of the city churches an oration that Congress had requested on General Montgomery and the other Americans killed in the attack on Quebec. Smith was anything but a revolutionary, and still longed to see the quarrel peacefully settled; he felt in honor bound, furthermore, to express his views. As a result his oration was frostily received. When William Livington subsequently moved that Congress thank the Provost for it and have it printed, so many objections were raised that the motion was withdrawn. Smith then went ahead himself to have the speech published, but first showed the manuscript to Franklin and Livingston and asked for their criticisms. They suggested a number of minor changes, most of them stylistic, and urged him to omit one long passage in which he most clearly expressed his hope of reconciliation. He seems to have accepted the changes, or eliminated the need for them by rephrasing his baroque prose. The deletion he refused to make; he let the original stand, and added a defensive footnote.
Franklin’s draft of his and Livingston’s suggestions is frequently unintelligible, because the manuscript to which it refers has disappeared. We confine ourselves to noting in brackets, where possible, the pages of the printed pamphlet to which the suggestions may have applied, and to explaining them where the pamphlet gives ground for explanation.
 
[Before March 6, 1776.]


[Pag]e.
3 [3]
Beyond the usual Place of Oblivion, an Expression obscure. Same Page. And the Performance &c. read. And this solemn Office was perform’d before the Great Assembly of the People, omitting their most renown’d Oretors.



4 [3]
Fames. Fame



[4]
Relicts of publick Contest.



11 [10]
Fields




Theology: Query. Mythology?




14 [12]
What is placed, &c: the Meaning or Application seems obscure.




19 [16]
Creation, will not be clear to many Readers. breathe out his last is at last.



20 [17]
. . . in vain . . . investigate. Should it not be . . . attempt, or endeavour, to investigate?


  
21 [18–19?]
I speak not this, my Country men, &c. as far as, I feel, we think better omitted.




23–24. [20]
Pomp of War and Pride of Conquest had no other Charms, than . . .: Would it be better to say, War and Conquest had, &c.? those generous Americans who stood . . .: who then stood.



25. [21]
Instead of enable them to give us Peace, and protect us: Would it not be better to say, to obtain Peace for them and us, and Security in the Enjoyment of our common Liberty? For Gratitude: Affection.


Part. 2
Page 6. [28–30].
Had he evidenced, &c. to page 8, as far as Principles and Consistency: In our Opinion had much better be omitted.



Page 11.
for nothing except: nothing but


  
17. [37]
instead of deserted, &c. say were compell’d perhaps by hard Necessity to return home.



20 [40]
Pennsylvanian.



21
recorded to their perpetual honour: omit perpetual.



In another hand: The foregoing in the Handwriting of Dr. Franklin, were the Amendments and Alterations proposed by Him and Wm. Livingston, Esqr., on perusing the Mss. Oration on Gen. Montgomery before it went to the Press.

